Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of any U.S. Patent to issue on U.S. Patent Application No. 15/371,633 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 75-95 are allowed; claims 1-74 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Independent Claims 75, 84, and 85 recite, inter alia, sending the constructed digital group message to the plurality of recipient devices, each recipient device not having the script code stored thereon, wherein the script code, when executed at one of the recipient devices, configures the recipient device to display at least a portion of the at least one predetermined activatable recipient response; determining, for each of the plurality of recipient devices, at least one response identifier, wherein each response identifier indicates at least a status of a response from the recipient device to the digital group message; and displaying the response identifiers.

Dependent Claims are allowed as being dependent upon the allowed Independent Claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196.  The examiner can normally be reached on 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DINH NGUYEN/Primary Examiner, Art Unit 2647